911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gary Wayne GOLDEN, Defendant-Appellant.
No. 89-5692.
United States Court of Appeals, Fourth Circuit.
Argued May 10, 1990.Decided Aug. 2, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert E. Maxwell, Chief District Judge.  (CA 89-147)
Christopher P. Riley, Riley & Riley, L.C. Wheeling, W.Va., (argued), for appellant;
John H. Reid, Assistant United States Attorney, Wheeling, W.Va., for appellee.
William A. Kolibash, United States Attorney, Wheeling, W.Va., on brief.
N.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BULLOCK, United States District Judge for the Middle District of North Carolina, Sitting by Designation.
PER CURIAM:


1
The appellant, Gary Wayne Golden, pleaded guilty to one count of conspiracy to possess cocaine with intent to distribute, a violation of 21 U.S.C. Sec. 846.  Thereafter, the appellant was sentenced pursuant to the provisions of the Federal Sentencing Guidelines.  The offense level for the crime to which the defendant pleaded guilty is 18.  This level includes the imposition of a jail term between 27 and 33 months long and a fine of between $6,000 and $60,000.  Adhering to the provisions of the guidelines, the district court sentenced the appellant to 33 months imprisonment and fined him the minimum allowable by law, $6,000.  A $50 special assessment was also levied.


2
The appellant now asserts that the district court erred in failing to waive the fine.  This fine was assessed after the district court conducted an inquiry into the appellant's current and prospective ability to pay.  Noting that decisions not to depart from the applicable sentencing guideline range are not appealable in this circuit, see United States v. Bayerle, 898 F.2d 28 (4th Cir.1990);  United States v. Meitinger, No. 89-5071 (4th Cir.  April 10, 1990), we affirm.


3
AFFIRMED.